Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 11/1/2022 has been entered.

Response to Arguments
Applicant’s arguments with regard to the amendments have been fully considered but they are not persuasive.  

Applicant’s argument: Applicant argues that Sun fails to teach that each device is a different type.
Examiner’s response: In response to applicant’s argument, the examiner respectfully disagrees. First, Applicant does not specifically claim what the meaning of ‘type’s is in terms of e.g. ‘structural difference’ or ‘characteristic/property difference’ or ‘doping type’ and so on. The meaning of ‘type’ can be extremely broad. For example, in the transistor device, there are two different type of devices such as n-type and p-type. Further, there are low-voltage type, mid-voltage type and high-voltage type. Although the listed devices are transistors, they are practically classified as different types of devices. Further, Sun disclose 101 and 102 are different types [0051]. Also, Sun discloses that 103 is high threshold voltage (High Vt) type transistor whereas 102 is regular threshold voltage (Regular Vt) type transistor and 101 is low threshold voltage (Low Vt) type transistor [0054]. However, the claim merely recites ‘different type’ without specific structural/characteristic difference. Therefore, Applicant’s arguments with regard to the amendments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 20140097502).

Regarding claim 1. Fig 7 of Sun discloses An apparatus 5 comprising: 
a substrate 199 divided into a plurality of different regions (I/II/III), wherein the substrate remains physically together [0042]/[0043]/[0096]; 
a first device 103 located in a first region (III) of the plurality of different regions, wherein the first device has a first height; 
a second device 102 located in a second region (II) of the plurality of different regions, wherein the second device has a second height, wherein the second device is a different type of device from the first device (Fig 7, [0051]); 
a third device 101 located in a third region (I) of the plurality of different regions, wherein the third device has a third height, wherein the third device is a different device ([0068]: each 101, 102 and 103 device has different type of threshold voltages. Thus, they are different type of devices) from the first device and the second device; and 
wherein the second height is smaller than the first height (Fig 7).

Regarding claim 2. Sun discloses The apparatus of claim 1, wherein the first device is a Gate-All-Around device with bottom dielectric isolation 313 of at least the gate region or both the gate and Source-Drain regions (see Fig 2).

Regarding claim 3. Sun discloses The apparatus of claim 2, further comprising: 
a multi-layer gate stack 347/345a/345b that encloses at least one gate-all-around channel or at least two vertically stacked gate-all-around channels (Fig 7).

Regarding claim 4. Sun discloses The apparatus of claim 3, wherein the multi-layer gate stack comprises an insulative gate dielectric 345a/345b and at least one conductive layer 347 over the insulative gate dielectric material (Fig 7, [0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20140097502).

Regarding claim 9. Sun discloses The apparatus of claim 1. But Sun does not explicitly disclose wherein the third device is comprised of device that includes at least one fin device.
However, Sun discloses the disclosed embodiments are FinFet devices [0115].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the third device is comprised of device that includes at least one fin device.

Regarding claim 10. Sun discloses The apparatus of claim 9, wherein the at least one device can exhibit bottom dielectric isolation of at least a gate region or both the gate and a Source-Drain regions (Fig 3/Fig 8).
But Sun does not specifically disclose the fin device.
 However, Sun discloses the disclosed embodiments are FinFet devices [0115].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device includes at least one fin device.

Regarding claim 11. Sun discloses The apparatus of claim 10, further comprising: a multi-layer gate stack that encloses the at least one fin device (Fig 8).

Allowable Subject Matter
Claim 13-20 area allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a first layer on top of the substrate in each of the plurality of regions, the first layer acts as a replacement layer in a first region of the plurality of regions, the first layer acts as a sacrificial protection layer in a second region of the plurality of regions, and the first layer acts as a replacement layer in a third region of the plurality of regions”. 

Claims 5-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the objection and then rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the multi-layer gate stack is in contact with at least one surface of a bottom dielectric isolation layer, and the substrate is in contact with at least one surface of the bottom dielectric isolation layer”.

Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second device is a passive device such as an electrostatic discharge diode (ESD) device”.

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second device is a passive device such as an electrostatic discharge diode”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826